Citation Nr: 9919784	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  97-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel






INTRODUCTION

The veteran had active service from December 1941 to October 
1945 and from August 1953 to March 1969.  He served as combat 
infantryman during World War II and the Vietnam War.  His 
decorations include a Distinguished Unit Badge, a European, 
African, Middle Eastern Campaign Medal with 5 Bronze Service 
Stars, Republic of Vietnam Campaign Medal with Device, Air 
Medal, Vietnam Service Medal with 3 Bronze Service Stars, 
Combat Infantryman Badge with 1 Star, and Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1996 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which continued an evaluation of 30 percent for 
service-connected PTSD.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. PTSD is productive of psychiatric disability compatible 
with virtual isolation in the community, totally 
incapacitating psychoneurotic symptomatology, and 
demonstrable inability to obtain or retain employment.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996);  38 C.F.R. § 4.130; Diagnostic Code 9411;  61 Fed.Reg. 
52695-52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In November 1994, the veteran filed an initial claim for VA 
benefits for service connection for PTSD based on his 
experiences during service in World War II (WWII) and 
Vietnam.  By rating decision in August 1995, the RO granted 
service connection for PTSD with a 30 percent evaluation, 
effective from July 29, 1994.  

A VA PTSD examination was conducted in October 1995.  The 
veteran reported several traumatic experiences during his 
military service in WWII and Vietnam.  Following retirement 
from service, the veteran worked as a Reserve Officer 
Training Corps (ROTC) instructor for five years and later was 
ordained as an Orthodox Catholic Priest.  The veteran 
indicated that he stopped offering Masses because it had 
become increasingly difficult for him to be around people.  

The veteran reported frequent and recurrent, intrusive, and 
distressing recollections of his experiences in WWII and 
Vietnam, frequent, recurrent nightmares several times a week, 
and flashbacks.  He stated that he had attended individual 
and group therapy appointments at VA regularly for the past 
couple of years.  The veteran indicated that he experienced 
distress at symbolic events, such as hearing news stories 
about the war in Bosnia and hearing helicopters.  He stated 
that he experienced depression and anxiety around the 
anniversary times of traumatic events.  

The veteran indicated that he avoided crowds, had difficulty 
concentrating and sleeping, and reported temper outbursts.  
He stated that he was hyper-vigilant around crowds, and had 
an exaggerated startle response to sudden or loud noises.  
The veteran's speech was normal, logical and coherent.  The 
examiner noted that the veteran became visibly shaky and 
tremulous when talking about traumatic experiences.  

The veteran denied suicidal or homicidal ideation, and 
hallucinations, except for flashbacks when falling asleep.  
The examiner indicated that the veteran's mood was depressed 
and irritable, and his affect somewhat anxious 
and restricted.  The examiner reported a diagnosis of chronic 
severe PTSD due to severe stress of combat experience in two 
wars, including seeing a friend next to him killed, and 
seeing a number of dismembered bodies.  The examiner provided 
a Global Assessment of Functioning (GAF) rating of 55.  

VA outpatient psychiatric treatment records in March and June 
1996 noted complaints of intrusive thoughts, nightmares and 
disturbed sleeping patterns.  

In July 1996, the veteran requested re-evaluation of his 
PTSD.  He stated that he had frequent nightmares that caused 
him to "thrash about, scream," and prevented him from 
returning to sleep.  He reported frequent unexplained crying 
and anger outbursts.  The veteran indicated that he had lost 
all contact with close friends because he could not bear to 
be around people.  He stated that he found it difficult to go 
to appointments at the VA health care center because of all 
the people and noise.  He further reported that his home-life 
had started to suffer and he had problems being around his 
grandchildren due to the constant noise and activity.  

A VA PTSD examination was conducted in April 1998 and the 
examiner noted review of the veteran's claims file.  The 
examiner noted that the veteran was retired, and married, and 
had been treated on an outpatient basis for his PTSD.  The 
veteran reported that the memories of the war and his combat 
experiences had become more vivid.  The examiner indicated 
that the veteran's symptoms were persistent with no 
remission, and the veteran tended to isolate himself from 
others.  

The veteran reported nightmares more than three times a week.  
He indicated that he felt irritable, short-tempered, nervous, 
and depressed, and avoided other people.  He stated that he 
was only comfortable when associating with other combat 
veterans during therapy groups.  

On mental status examination, no impairment of thought 
process, delusions, and hallucination were noted.  The 
veteran reported suicidal thoughts, but denied any specific 
plans.  The veteran was short-tempered, but avoided 
aggression by isolating himself.  The examiner indicated a 
diagnosis of PTSD with a GAF of 51.  


Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where the issue is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on facts 
found, and the Board must consider all evidence of record 
from the time of the veteran's application.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the April 1997 statement 
of the case.  Thus, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 30 percent for definite impairment in the ability to 
establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; 
? 
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment;
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).


The current Schedule provides for the following evaluations:  
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).


Analysis

Initially the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).





The veteran's PTSD is evaluated as 30 percent disabling under 
diagnostic code 9411 of the VA Schedule for Rating 
Disabilities.  The 30 percent evaluation contemplates no more 
than definite social and industrial impairment under the 
previous criteria for rating mental disorders.  The Board 
finds that the previous criteria are more favorable to the 
veteran in evaluating his PTSD.  The next higher evaluation 
of 50 percent requires considerable social and industrial 
impairment.  The next higher evaluation of 70 percent 
requires severe social and industrial impairment.  

The maximum schedular evaluation of 100 percent requires that 
the attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community.  Alternatively, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior warrant a 
100 percent evaluation.  Finally, a 100 percent evaluation is 
warranted if a veteran is demonstrably unable to obtain or 
retain employment due to PTSD.  38 C.F.R. § 4.132.  This is 
the veteran's case.

As the Board discussed above, a VA examiner has classified 
the veteran's PTSD as severe in nature.  The clinical 
manifestations of PTSD have been shown to adversely affect 
the veteran's adjustment in a social or vocational setting to 
a severe degree.  Hence, a minimum evaluation of 70 percent 
is warranted.  As to whether the veteran is totally disabled 
due to PTSD, the Board notes that the veteran has isolated 
himself from friends and even finds it difficult to share 
company with members of his own family.  The veteran has 
acknowledged that he cannot bear to be around people, and has 
even found it difficult to go to appointments for 
psychotherapy because of all the people and noise.





The veteran's symptomatology has been reported to include 
irritability, short-temperedness, nervousness, depression, 
avoidance of other people, unexplained crying, anger 
outbursts, and frequent nightmares.  He has found himself 
comfortable only in the company of other combat veterans.

Of particular importance is the fact that the veteran had to 
give up his duties as an Orthodox Priest including his 
offering of Masses.  This followed his previous occupation as 
a Reserve Officer Training Corps instructor of five years 
duration following service.  The record is clear in showing 
that competent medical authority has concluded that the 
veteran is virtually isolated in his daily environment and 
under great stress because of this, such that he must be 
followed regularly on an outpatient basis.  It is clear from 
the record that the veteran is unable to acclimate himself in 
a social or industrial setting.  His absence from engagement 
in a gainful occupation and inability to even perform his 
duties as an Orthodox Priest have rendered him a poor 
candidate for even the most minimal kind of employment.

From a review of the record it appears unlikely that the 
veteran could return to a structured environment as he is 
unable to withstand even the pressures of his life style of 
sufficient duration which has involved no meaningful social 
or industrial interaction.  Accordingly, at least three of 
the rating criteria for a 100 percent rating under the 
previous criteria are independently met in the veteran's 
case.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  In this 
regard, the veteran is socially isolated, he suffers from 
disturbed thought and behavioral processes associated with 
almost all daily activities, and most of all, the veteran is 
unable to engage in gainful employment or practice his 
previous vocation as an Orthodox Priest.  For the foregoing 
reasons, the Board concludes that the record supports a grant 
of entitlement to a 100 percent evaluation for PTSD.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400.


ORDER

Entitlement to a 100 percent evaluation for PTSD is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  Words such as "mild", "considerable" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).


